Citation Nr: 1518441	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-33 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a bilateral eye disability, including foreign bodies of the cornea and conjunctiva with corneal scars and dry eyes.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2011.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an initial compensable rating for bilateral foreign body of the cornea and conjunctiva with corneal scars and dry eyes, as well as for a lumbar spine disability.  The Veteran submitted a Notice of Disagreement for both ratings to appeal them.  The Board notes that in December 2012 after receiving a 10 percent rating for a lumbar spine disability, the Veteran submitted a written statement that served as the VA Form 9 for his appeal for his eyes, and noted that he was satisfied with his 10 percent lumbar spine disability rating.  A VA Form 9 substantive appeal was not completed for the issue of an increased initial rating for a lumbar spine disability, therefore the issue is not before the Board.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

The Veteran's eye disability throughout the appeal period has been manifested by dry eyes requiring continuous medication, reasonably analogous to glaucoma requiring continuous medication; the eye disability has not been manifested by impairment of visual acuity, visual field loss, muscle function impairment, or episodic incapacity.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for a bilateral eye disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6099-6013 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2011, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records have been secured.  

The Veteran has been medically evaluated in conjunction with his claim for increased rating.  The VA examination report from October 2011 indicates that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined to present testimony before the Board.  Therefore, the duties to assist have been met. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2014).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance with Fenderson the Board will determine whether staged ratings are warranted. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
The Veteran is currently in receipt of a noncompensable disability rating his eye disability.  The Rating Schedule does not contain a specific diagnostic code for foreign body of the cornea and conjunctiva with corneal scars and dry eyes.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the RO determined that the most closely analogous diagnostic code is Diagnostic Code 6066, which pertains to impairment of central visual acuity. 

The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction); (2) visual field; and (3) muscle function.  38 C.F.R. § 4.75 (2014).  

38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

Following separation from service, the Veteran was afforded a VA examination for his eyes in October 2011.  He was diagnosed with foreign bodies in cornea and conjunctiva of both eyes, as well as corneal scars and dry eye of both eyes.  The Veteran reported that he had shrapnel removed from his eyes during service and was monitored by an eye specialist for a month.  Since then his eyes have been more light sensitive, dry, itchy, and irritated.  Regarding visual acuity, the Veteran's uncorrected right eye distance vision was 20/100 and corrected was 20/40 or better.  His uncorrected left eye distance vision was 20/40 or better and corrected was 20/40 or better.  The Veteran's uncorrected right eye near vision was 20/40 or better and corrected was 20/40 or better.  His uncorrected left eye near vision was 20/40 or better and corrected was 20/40 or better. 

The examiner noted that the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have diplopia or a visual field defect, or a condition that may resulting visual field defect.  He did not have any other eye conditions or diseases such as conjunctivitis, or lacrimal gland and lid disorders.  He did not have any optic neuropathy or retinal conditions, other neurological conditions, tumors, or neoplasms.  

In January 2012, the Veteran was seen at the VA medical center.  He reported a blast in service with retained shrapnel in eyes, and noted that he was in vision therapy in service, and has chronic dry eye.  

In May 2012, the Veteran complained at the VAMC that his eyes were dry all the time and he was using refresh tears four times a day in both eyes. 

In August 2012, the Veteran submitted a notice of disagreement in which he stated he experienced constant dry eyes, which caused his vision to blur and causes burning.  He also stated he was limited on how long he could remain outside due to irritation from the light, wind and any dust in the air.  He stated his tear ducts do not function properly anymore, leading to dry eyes, and that he has problems driving at night due to distortion from the oncoming traffic headlights.  He stated he needed to apply eye drops on a frequent basis.

Here, the Veteran has had his visual acuity (corrected distance) measured) during the course of the appeal.  At the 2011 examination, the Veteran demonstrated corrected vision to 20/40 or better bilaterally.  To warrant even a compensable rating under Diagnostic Code 6066, the vision in one eye must be at least 20/50.  Here, this was not met, which would also fail to warrant a compensable rating under Diagnostic Code 6066. 
Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Here, there is no objective evidence of visual field defects at any point during the appeal period including during the October 2011 examination. 

Regarding muscle function, again, examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Muscle function was considered, but the examiner at the VA examination specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  As such, the Board does not find that there is a problem with muscle function in either of the Veteran's eyes.  Therefore, the Veteran is not entitled to an increased rating for impairment of central visual acuity (Diagnostic Codes 6061-6066), impairment of visual fields (Diagnostic Codes 6080 and 6081), or for impairment of muscle function (Diagnostic Codes 6090 and 6091).  See generally 38 C.F.R. § 4.79, Diagnostic Codes 6000-6091 (2014).

However, upon consideration of other applicable codes, and review of all of the pertinent evidence of record, the Board finds that the Veteran's dry eye may reasonably be considered as analogous to open-angle glaucoma as it requires continuous medication. The Board notes that the Veteran's dry eye was clearly noted to be symptomatic during the entire period on appeal, and has required continuous use of eye drops, which the Veteran has stated multiple times and is noted in the VAMC treatment records. While the Veteran has not actually been diagnosed with glaucoma, nor does he contend he should be, resolving reasonable doubt in the Veteran's favor, the Board finds that the dry eye symptoms of his eye disability throughout the appeal period, as they require continuous medication, warrant the maximum 10 percent rating under Diagnostic Code 6099-6013.  

While the Veteran could similarly be rated under Diagnostic Code 6099-6012, which also results in a 10 percent rating if continuous medication is required, the Veteran cannot receive a higher rating under that code for incapacitating episodes due to angle-closure glaucoma, because a rating above 10 percent is warranted only with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009.  The 2011 VA examination report indicates that the Veteran has had no incapacitating episodes associated with his eyes in the preceding 12 months, and there is no suggestion in any evidence or contention that any pertinent incapacitating episode due to the dry eyes has taken place at any time during the period on appeal.

Because the Veteran is now receiving the maximum disability rating available under Diagnostic Code 6013, other Diagnostic Codes used to evaluate eye disabilities will be considered.  A higher rating than 10 percent is assigned under 38 C.F.R. § 4.79 for specific enumerated diseases of the eye (Diagnostic Codes 6000-6037).  Consideration of other codes shows that the Veteran could not be rated analogously to another disease in order to afford him a higher rating than 10 percent.  While the Veteran has corneal scars, he does not have retinal scars therefore Diagnostic Code 6011 is not applicable.  Regardless, the maximum rating available would be a 10 percent rating.  Furthermore, he receives a separate noncompensable rating for scarring of the left eye under a separate diagnostic code, a rating which he has not appealed.  Also, while the Veteran contends that his tear ducts do not work, the examiner specifically did not mark on his 2011 examination that the Veteran had any disorders of the lacrimal apparatus including epiphora or dacrycystitis.  Therefore Diagnostic Code 6025 is not applicable.  According to the examination, the Veteran does not have any of the diseases of the eye listed in Diagnostic Codes 6000-6037.  Neither the VA examiner who saw the Veteran in 2011 nor the VAMC clinicians noted the presence of any significant eye pathology or disability other than the Veteran's dry eye, foreign bodies of the cornea and conjunctive, and corneal scars.  Nor has the Veteran contended he has any other disease of the eye.  

The Veteran has been consistent in his statements regarding his symptoms throughout the appeal period including dry eye requiring continuous medication, and these symptoms are confirmed by the medical evidence of record.  Accordingly, the Board finds that the criteria for a disability rating greater for 10 percent, but no grater, for his eye condition have been met.  See Fenderson, supra.  

Extraschedular Consideration of Eye Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating and finds that it is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected eye disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 6099-6013.  See 38 C.F.R. § 4.79.  In this regard, the Veteran's eye disability symptoms are manifested by the need for continuous medication.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 6099-6013.

In sum, the Board finds that a comparison of the Veteran's eye condition with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for PTSD, a lumbar spine disability, a right knee disability, tinnitus, hearing loss, and shrapnel wounds to various body parts.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in a further disability when looked at in combination together, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's eye condition.  38 C.F.R. § 4.79, Diagnostic Code 6099-6013.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his disabilities render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for a bilateral eye disability, including foreign bodies of the cornea and conjunctiva with corneal scars and dry eyes, is granted.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


